                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              No. 5:20-cv-690-FL

FLUFFY UNICORN, LLC,                             )
                                                 )
        Plaintiff,                               )
                                                 )               ORDER ON
v.                                               )        JOINT MOTION TO DISMISS
                                                 )            WITH PREJUDICE
SHIELD REPUBLIC, LLC,                            )
and CHARLIE ROMERO,                              )
                                                 )
        Defendants.                              )

       The Court, having reviewed the Joint Motion to Dismiss With Prejudice (“Joint Motion”)

submitted by Plaintiff Fluffy Unicorn, LLC (“Plaintiff”) and Defendants Shield Republic, LLC

and Charlie Romero (collectively, “Defendants”), and for good cause shown, hereby GRANTS the

Joint Motion in its entirety.

       IT IS, THEREFORE, ORDERED that the above-captioned lawsuit (together with all

claims asserted therein by or against any party to the lawsuit) is hereby DISMISSED with

prejudice; that no party to the lawsuit shall be taxed any costs or fees in connection with this

lawsuit or this order; and that the Clerk of the Court is directed to close this case in due course.

       IT IS FURTHER ORDERED that the Court specifically retains jurisdiction to enforce the

parties’ August 24, 2021 Settlement Agreement. See Kokkonen v. Guardian Life Ins. Co. of Am.,

511 U.S. 375, 381 (1994) (recognizing that a federal district court may retain jurisdiction to enforce

a “dismissal-producing settlement agreement” in its order of dismissal); Columbus-American

Discovery Group v. Atlantic Mut. Ins. Co., 203 F.3d 291, 299 (4th Cir. 2000) (order of dismissal




                                       1
           Case 5:20-cv-00690-FL Document 30 Filed 09/07/21 Page 1 of 2
stating that “[t]he court retains jurisdiction to enforce the settlement of the parties” granted the

district court jurisdiction to enforce the parties’ settlement agreement).

       IT IS SO ORDERED.



          September 7
DATED: _________________, 2021                         ____________________________________
                                                       HONORABLE LOUISE W. FLANAGAN
                                                       UNITED STATES DISTRICT JUDGE




                                       2
           Case 5:20-cv-00690-FL Document 30 Filed 09/07/21 Page 2 of 2
